DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


3.	Claim 1-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iuchi et al. (US 2017/0285799) in view of Hashimoto (9,983,730).

As to claim 1, Iuchi discloses an input sensing device (Fig. 8, (30)), comprising: a plurality of first sensing electrodes extending in a first direction and disposed in a second direction crossing the first direction (Fig. 8,9 (TDL)); a plurality of second sensing electrodes extending in a second direction and disposed in the first direction (Figs. 8,9 (COML)); a first force electrode (Fig. 8, (71)[0103] extending along one side of another first sensing electrode among the plurality of first sensing electrodes Fig. 9,(TDL)[0106]. Also, Iuchi discloses a plurality of dummy electrodes (Fig. 36, (DD) [0148] disposed arranged around the touch detection electrodes (TDL) and the force detectors (72)[0148]. 
However, the device of Iuchi does not specifically disclose a plurality of dummy electrodes disposed at a boundary between a first sensing electrode among the plurality of first sensing electrodes and a second sensing electrode among the plurality of second sensing electrodes.
Hashimoto discloses a dummy electrodes (Fig. 3, (4)) between a first sensing electrode among a plurality of first sensing electrodes (Fig. 3, (one of the individual electrodes 1b)) and a second sensing electrodes among a plurality of second sensing electrodes (Fig. 3, (one of the individual electrodes 2b)) (see Abstract, col. 6, lines 29-35) (dummy electrodes (4) are clearly between first sensors (1b) and second sensors 2(b)). 
It would have been obvious to one of ordinary skill in the art at the time of filing to have the dummy electrodes, as taught by Hashimoto, in the device of Iuchi, to improve detection sensitivity (see col. 7, lines 17-22).

Regarding claim 9, further, Iuchi does not specifically disclose a plurality of dummy electrodes extending along a portion of one side of a first sensing electrode among the plurality of first sensing electrodes. 
Hashimoto discloses a dummy electrodes (Fig. 3, (4)) extending along a portion of one side of a first sensing electrode among the plurality of sensing electrodes (Fig. 3, (one of the individual electrodes 1b)) (see Abstract, col. 6, lines 29-35) (dummy electrodes (4) are clearly along a portion of one side of  first sensing electrodes (1b). 
It would have been obvious to one of ordinary skill in the art at the time of filing to have the dummy electrodes, as taught by Hashimoto, in the device of Iuchi, to improve detection sensitivity (see col. 7, lines 17-22).

As to claim 10, further, the device of Iuchi does not specifically disclose a plurality of dummy electrodes disposed at a boundary between a first sensing electrode among the plurality of first sensing electrodes and a second sensing electrode among the plurality of second sensing electrodes.
Hashimoto discloses a dummy electrodes (Fig. 3, (4)) between a first sensing electrode among a plurality of first sensing electrodes (Fig. 3, (one of the individual electrodes 1b)) and a second sensing electrodes among a plurality of second sensing electrodes (Fig. 3, (one of the individual electrodes 2b)) (see Abstract, col. 6, lines 29-35) (dummy electrodes (4) are clearly between first sensors (1b) and second sensors 2(b)). 
It would have been obvious to one of ordinary skill in the art at the time of filing to have the dummy electrodes, as taught by Hashimoto, in the device of Iuchi, to improve detection sensitivity (see col. 7, lines 17-22).

As to claims 2 and 11, further, Iuchi, does not specifically disclose  the plurality of dummy electrodes and the first force electrode are disposed on a same layer.
Hashimoto discloses in Fig. 3, on one surface of glass surface (5), same layer, touch panel electrodes (1, 2), connection terminals (7), and peripheral lines (6) which connect the touch panel electrodes (1, 2) and the connection terminals (7) and dummy electrode (4). (col. 5, lines 56-64 and col. 6, lines 29-36). Hashimoto does not specifically disclose the plurality of dummy electrodes and the first force electrode are disposed on a same layer. Examiner takes Official Notice regarding a plurality of  dummy electrodes and the first force electrode are disposed on a same layer. It would have been obvious to one of ordinary skill in the art at the time of filing to have dummy electrodes and force electrodes on the same layer, in the device of Iuchi and Hashimoto, because it is commonly known in the art of semiconductors to have either elements on the same layer, or on different layers, as desired by a designer, at a lab environment, or during manufacture, to obtain a desired result, for example, having elements on the same layer helps make a more compact design with less wiring which simplifies the manufacturing process and reduces the manufacturing cost.  

As to claims 3 and 12, Iuchi discloses the plurality of dummy electrodes and the first force electrode include a same material [0148, 0149].

As to claim 4, Iuchi, does not specifically disclose, further, a plurality of first sensor units extending in the first direction; and a first connecting unit between adjacent first sensor units among the plurality of first sensor units, wherein the plurality of first sensor units, the first connecting unit, and the first force electrode are disposed on the same layer.
Hashimoto discloses a plurality of first sensor units extending in the first direction (Fig. 3, (1)(col. 6, lines 14-28); and a first connecting unit between adjacent first sensor units among the plurality of first sensor units (Fig. 3, (1a)(col. 6, lines 14-28), wherein the plurality of first sensor units (Fig. 3, (1), and the first connecting unit (Fig. 3, (1a) are disposed on the same layer (col. 5, lines 55-64). However, Iuchi, as anticipated by Hashimoto does not specifically disclose the plurality of first sensor units, the first connecting unit, and the first force electrode are disposed on the same layer. Examiner takes Official Notice regarding the plurality of first sensor units, the first connecting unit, and the first force electrode are disposed on the same layer. It would have been obvious to one of ordinary skill in the art at the time of filing to have first sensor units, the connecting unit and the force electrode, in the same layer, in the device of Iuchi and Hashimoto, because it is commonly known in the art of semiconductors to have either elements on the same layer, or on different layers, as desired by a designer, at a lab environment, or during manufacture, to obtain a desired result, for example, having elements on the same layer helps make a more compact design with less wiring which simplifies the manufacturing process and reduces the manufacturing cost.  

As to claim 5, further, Iuchi discloses the plurality of first sensor units (Fig. 36, (TDL), the first connecting unit (Fig. 31, (U), and the first force electrode (71) include a same material [0148, 0149].

As to claim 6, Iuchi, does not specifically disclose, further, a plurality of second sensor units extending in the second direction; and a second connecting unit between adjacent second sensor units among the plurality of second sensor unit, wherein the plurality of second sensor units and the first force electrode are disposed on the same layer, and wherein the second connecting unit is disposed on a different layer from the first force electrode.
Hashimoto discloses a plurality of second sensor units extending in the second direction (Fig. 3, (2)(col. 6, lines 14-28); and a second connecting unit between adjacent second sensor units among the plurality of second sensor unit (Fig. 3, (2a)) (col. 6, lines 14-28).
However, Iuchi, as anticipated by Hashimoto, does not specifically disclose the plurality of second sensor units, and the first force electrode are disposed on the same layer. Examiner takes Official Notice regarding the plurality of second sensor units, and the first force electrode are disposed on the same layer. It would have been obvious to one of ordinary skill in the art at the time of filing to have second sensor units, and the force electrode, in the same layer, in the device of Iuchi and Hashimoto, because it is commonly known in the art of semiconductors to have either elements on the same layer, or on different layers, as desired by a designer, at a lab environment, or during manufacture, to obtain a desired result, for example, having elements on the same layer helps make a more compact design with less wiring which simplifies the manufacturing process and reduces the manufacturing cost. Also, Iuchi, as anticipated by Hashimoto, does not disclose the second connecting unit is disposed on a different layer from the first force electrode. Examiner takes Official Notice regarding the second connecting unit is disposed on a different layer from the first force electrode. It would have been obvious to one of ordinary skill in the art at the time of filing to have second connecting unit in a different layer than the first force electrode because it is commonly known in the art of semiconductors to have either elements on the same layer, or on different layers, as desired by a designer, at a lab environment, or during manufacture, to obtain a desired result.

As to claims 7, further, Iuchi discloses the plurality of second sensor units (Fig. 36, (COML), and the first force electrode (71) include a same material [0148, 0149].

As to claims 8 and 13, Iuchi discloses, further, a second force electrode (Fig. 9, (72) extending along one side of another first sensing electrode among the plurality of first sensing electrodes (TDL even rows).

As to claim 14, Iuchi, as anticipated by Hashimoto, does not specifically disclose a length of the first force electrode is different from a length of the second force electrode.
Examiner takes Official Notice that having two force electrodes with different lengths is well known in the art of force sensors, as it would only be the choice of the manufacturer, or a designer in a lab environment, to choose the length, or width, or both, of force electrodes, in order to obtain a desired effect, such as covering a larger area with one of the strain gauges than the other, or obtaining a more accurate result, or saving space in areas where it is possible.

As to claim 15, Iuchi discloses, further a third force electrode (Fig. 9, (71)(third row) extending along one side of another first sensing electrode among the plurality of first sensing electrodes (TDL in third row).
However, Iuchi, as anticipated by Hashimoto does not specifically disclose a length of the third force electrode is different from a length of the first force electrode. Examiner takes Official Notice that having two force electrodes with different lengths is well known in the art of force sensors, as it would only be the choice of the manufacturer, or a designer in a lab environment, to choose the length, or width, or both, of force electrodes, in order to obtain a desired effect, such as covering a larger area with one of the strain gauges than the other, or obtaining a more accurate result, or saving space in areas where it is possible.
As to claim 16, Iuchi, as anticipated by Hashimoto, does not specifically disclose a length of the third force electrode is different from a length of the first force electrode.
Examiner takes Official Notice that having two force electrodes with different lengths is well known in the art of force sensors, as it would only be the choice of the manufacturer, or a designer in a lab environment, to choose the length, or width, or both, of force electrodes, in order to obtain a desired effect, such as covering a larger area with one of the force electrodes than the other, or obtaining a more accurate result, or saving space in areas where it is possible.

4.	Claims 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iuchi et al. (US 2017/0285799) in view of Doi et al. (US 2012/0075243).

As to claims 17, Iuchi discloses an input sensing device (Fig. 8, (30), comprising: a plurality of first sensor units extending in a first direction (Fig. 9, (TDL)); a plurality of second sensor units extending in a second direction different from the first direction (Fig. 9, (COML)) a first force electrode (Fig. 9, (71) [0101]) between a first sensor unit among the plurality of first sensor units (Fig. 9, TDL)) and a second sensor unit among the plurality of second sensor units (Fig. 9, COML)).(first force sensor (Fig. 9, (71)) is between first sensor (Fig. 9, TDL) and second sensor (Fig. 9, (COML)).
However, the device of Iuchi does not specifically disclose a first connecting unit between adjacent first sensor units among the plurality of first sensor units, and a second connecting unit between adjacent second sensor units among the plurality of second sensor units.
Analogous art Doi, discloses a first unit (first connecting unit) (Fig. 16, (2a), [0141]) between adjacent first sensor units (Fig. 16, (2b) among the plurality of first sensor units (see Fig. 16, rows of sensor units 2b); and a second unit (second connecting unit) (Fig. 16, (1a), [141]) between adjacent second sensor units (Fig. 16, (1b) among the plurality of second sensor units (see Fig. 16, columns of sensor units 1b). It would have been obvious to one of ordinary skill in the art at the time of filing to have the first and second connecting units, as taught by Doi, in the device of Iuchi, because these connecting units are well known in the art of touch sensors to be used in a touch panel matrix to directly communicate horizontal and vertical sensors with each other so that the driving and reading of the touch sensors can be done faster and more efficiently, and less wiring is necessary.
However, Iuchi, as anticipated by Doi, does not specifically disclose a first distance between the first connection unit and the first force electrode is substantially same as a second distance between a second sensor unit among the plurality of first sensor units and the first force electrode. Examiner takes Official Notice regarding a first distance between the first connection unit and the first force electrode is substantially same as a second distance between a second sensor unit among the plurality of second sensor units and the first force electrode. It would have been obvious to one of ordinary skill in the art at the time of filing to have substantially the same distance, in the device of Iuchi and Doi, since it is a design choice, in a lab or manufacturing environment to have a same, or a different distance, to obtain a desired result. 

As to claim 18, Iuchi discloses a second force electrode (Fig. 9, (72) extending along one side of another first sensing unit among the plurality of first sensing unit (second TDL even row). 

As to claim 19, Iuchi, as anticipated by Doi, does not specifically disclose a third distance between the first connection unit and the second force electrode is substantially same as the first distance. Examiner takes Official Notice regarding a third distance between the first connection unit and the second force electrode is substantially same as the first distance. It would have been obvious to one of ordinary skill in the art at the time of filing to have substantially the same distance, in the device of Iuchi and Doi, since it is a design choice, in a lab, or manufacturing environment to have a same, or a different distance, to obtain a desired result.

As to claim 20, Iuchi, as anticipated by Doi, does not specifically disclose a fourth distance between the second force electrode and the another second sensor unit is substantially same as the first distance. Examiner takes Official Notice regarding a fourth distance between the second force electrode and the another second sensor unit is substantially same as the first distance. It would have been obvious to one of ordinary skill in the art at the time of filing to have substantially the same distance, in the device of Iuchi and Doi, since it is a design choice, in a lab, or manufacturing environment to have a same, or a different distance, to obtain a desired result.


5. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICARDO OSORIO whose telephone number is (571)272-7676. The examiner can normally be reached M-F 9 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LUNYI LAO can be reached on (571)272-7671. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICARDO OSORIO/Primary Examiner, Art Unit 2692